The petition by the state of Connecticut for certification for appeal from the Appellate Court, 65 Conn. App. *929104 (AC 20212), is granted, limited to the following issues:
The Supreme Court docket number is SC 16605.
Robert J. Scheinblum, assistant state’s attorney, in support of the petition.
Decided October 10, 2001
“1. Did the Appellate Court properly conclude that the search warrant in question did not satisfy the particularity requirement of the fourth amendment to the United States constitution?
“2. If the answer to the first question is ’no,’ did the trial court properly conclude that (a) the warrant was not supported by probable cause and (b) the search exceeded the scope of the warrant?”